MEMORANDUM**
Clyde Wallace Stock appeals pro se the district court’s judgment dismissing with prejudice his quiet title action challenging tax assessments made against him for taxable years 1998, 1994, 1995 and 1996. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Nebraska v. Bentson, 146 F.3d 676, 678 (9th Cir.1998), and we affirm.
Stock contends that the Commissioner improperly removed this action from state to federal court. Because Stock’s complaint alleged a cause of action against an officer of a United States Agency for actions done under color of his office, the district court properly concluded that removal was proper. See 28 U.S.C. § 1442; Bentson, 146 F.3d at 678.
Stock’s request to take judicial notice of certain matters in the Internal Revenue manual and the docket for U.S. Tax Court case is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.